Detailed Action
This is the final office action for US application number 16/303,678. Claims are evaluated as filed on August 18, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Grove teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
Examiner notes that Applicant appears to have a great deal of confusion as to antecedent basis in claim writing and suggests that if, after careful review of this office action, Applicant is still unclear, that Applicant call and schedule an interview.
With regards to Applicant’s argument that the “interacting surfaces” are not elements in addition to the first surface and second surface of the first elongated tool segment but rather claim 13 includes limitations related to a first pair of interacting surfaces and an interaction between various surfaces without referencing unclaimed surfaces and accordingly any reference to “interacting pair of surfaces” does not refer to surfaces that are in addition to the first surface and the second surfaces but rather to the claimed first pair of interacting surfaces or the interaction between the first surfaces (Remarks p. 8 and 10), Examiner notes that this argument is unclear and appears inconsistent with the claims and within itself. In the interest of clarity, Examiner notes that when a claim terms such as a surface or surfaces provide antecedent basis, then such terms or surfaces are claimed. For example, if a claim provides ‘a first surface’, ‘a second surface’, and ‘a pair of surfaces’, then 4 surfaces are claimed; however, if one claims ‘a first surface’ and ‘a second surface’, wherein ‘the first surface and the second surface interact’, then 2 surfaces are claimed. As provided in the currently considered claims, which are dated August 18, 2022, the clarity and support issues for claim 13 have been addressed. However, the changes made to independent claim 13 have not been carried through to the dependent claims or similarly made to independent claim 31 to address the similar clarity and support issues noted there. Accordingly, the related objections and rejections have been repeated below and modified to reflect the changes made to independent claim 13.
With regards to Applicant’s argument that the at least three separate pairs of interacting surfaces in claim 21 have been shown in Fig. 2 based upon the amendments to claim 13, which Applicant has argued included the first tool segment having a first surface (16), as second tool segments having an insertion section with a first surface (25) and a second surface (26), and a third tool segment with a first surface (15) (Remarks p. 9), Examiner disagrees with the claim mapping provided by Applicant. Claim 13 lines 4-5 provide that the first surface of the first tool segment faces outwards relative to the first longitudinal axis; however, as shown in Applicant’s Fig. 2 surface 16 faces inwards relative to the first longitudinal axis. Accordingly, surface 16 corresponds to the claimed second surface of the first tool segment of claim 13 lines 8-9. Examiner notes that claim 13 further provides a first pair of interacting surfaces (18, 28) engaged for transmitting torque. Thus, claim 13 provides a total of 6 surfaces. As to claim 21, such additionally claims “at least three separate pairs of interacting surfaces, i.e. an additional 6 surfaces, “a second pair of interacting surfaces”, i.e. an additional 2 surfaces, and “a third pair of interacting surfaces”, i.e. an additional 2 surfaces, for a total of 16 surfaces. However, Applicant’s figures and disclosure do not show or support 16 surfaces as claimed. Thus, Examiner suggests amending the claims as suggested in the rejections under 35 USC 112b below.
With regards to Applicant’s argument that an “interacting pair of surfaces” of claims 29 and 30 are shown as the interaction between the second surface (16) of the first elongated tool segments and the second surface (26) of the insertions section, etc., which are shown in Fig. 2 (Remarks p. 9), Examiner notes that Applicant has provided a different claim mapping of claim 13 relative to that of the preceding paragraph and notes that surface 16 cannot be properly mapped to both the claims first surface and second surface of the first elongated tool segment. Further, it appears that Applicant is arguing that an “interacting pair of surfaces” is intended to refer to interactions between previously claimed first, second, and third surfaces. However, that is not what is provided by claims 29 and 30. As detailed above and below, when additional structural terms are claimed, then additional structure is claimed. As detailed above, if Applicant is intending to claim that the second surface of the first elongated tool segment interacts with the second surface of the insertion section as argued, such is not a BRI of the claim scope of claiming “an interacting pair of surfaces”, where ‘an’ designates that this is a new claim term that provides antecedent basis for future references to ‘the/said interacting pair of surfaces’, ‘pair’ designates two, and ‘surfaces’ designates a structural surface. If Applicant is intending to claim that the second surface of the first elongated tool segment interacts with the second surface of the insertion section as argued, then Applicant should amend to claim that “the second surface of the first elongated tool segment interacts with the second surface of the insertion section”. Examiner notes that such would be a redundant limitation that is not further limiting over claim 13 lines 19-20. Accordingly, Examiner suggests amending the claims as suggested in the rejections under 35 USC 112b below.
With regards to Applicant’s argument that claims 17 and 18 are clear as no additional interacting surface are being claimed and the cross-sections referred to clearly refer to those of elements 18 and 28, the interaction between elements 15 and 25, and the interaction between 16 and 26 as shown in Fig. 2 (Remarks p. 11), Examiner notes that this argument renders claims 17 and 18 further unclear as it appears that Applicant is arguing that the cross-sections of elements 18 and 28 are substantially circular in circumference; whereas Figs. 2 and 3 clearly show multiple edges on element 28 and such are disclosed to be hexagonal on specification page 17 in the first full paragraph. Further, claims 17 and 18 do not claim the interaction between elements 15 and 25 and the interaction between 16 and 26 as shown in Fig. 2 or provide any reference to the first surface of the third tool segments, the first surface of the insertion section, the seconds surface of the first elongate tool segment, or the second surface of the insertion segment as argued. Instead, claims 17 and 18 provided references to ‘the surfaces’ without clarifying which surface such is intended to refer to and a new “at least one pair of interacting surfaces”. Accordingly, Examiner suggests amending the claims as suggested in the rejections under 35 USC 112b below.
With regards to Applicant’s argument that claims 21 and 22 are clear that “at least three pairs of interacting surfaces” refer to interactions between 18 and 28, 15 and 25, and 16 and 26 (Remarks p. 11-12), Examiner notes that, as detailed above and below, those are not equivalent statements and this argument does not reflect the claim content. Indeed, this argument further shows that the claim is unclear and does not claim the limitations that Applicant intends for the claim to provide. Accordingly, Examiner suggests amending the claims as suggested in the rejections under 35 USC 112b below, which at least provide a clear and supported claim.
With regards to Applicant’s argument that claims 29 and 30 are clear that “an interacting pair of surfaces” refer to interactions between 18 and 28, 15 and 25, and 16 and 26 (Remarks p. 12), Examiner notes that, as detailed above and below, those are not equivalent statements and this argument does not reflect the claim content. Indeed, this argument further shows that the claim is unclear and does not claim the limitations that Applicant intends for the claim to provide. Accordingly, Examiner suggests amending the claims as suggested in the rejections under 35 USC 112b below, which at least provide a clear and supported claim.
With regards to Applicant’s argument that claim 31 is sufficiently clear in that the first tool segment includes a surface formed by a projection of a third tool segments as explained in paragraph 67 receiving area 14 of the first tool segments is formed by projection 11 of the third tool segments 30 (Remarks p. 12), Examiner notes that there are not paragraph numbers in the specification received by the office. Nonetheless, the rejection under 35 USC 112b is that claim 31 is unclear and not that it is not supported in the specification, though that may be the case depending on the scope when clarified. The argument that an equally unclear statement is provided somewhere in the specification does not render that statement clear when provided in the claims. As shown in Fig. 1, the surfaces of the third tool segment 30 are formed by the third tool segment and not the first tool segment 10, which appears to contradict the limitations argued and the limitations provided in claim 1. Further, Applicant has still not addressed the lack of distinction between the preamble and the claim and thus it is unclear if there is actually a body of the claim provided or if the provided limitations are all intended to be preambular intended use. As it is unclear what scope Applicant intends for claim 31 to encompass, Examiner cannot provide a more detailed suggestion for amending claim 31, but suggests amending to clarify similar to claim 13 or cancelling claim 31.
With regards to Applicant’s argument that Grove fails to anticipated the limitation regarding slidable movement while maintaining the ability to transmit torque (Remarks p. 13), Examiner notes that if the surfaces as identified in the rejection below were not respectively able to slide and transmit torque, then the device of Grove would fail to function as disclosed in page 4 lines 33-40. Applicant has not provided a reason for the assertion otherwise and thus the basis for this argument is unclear and appears unfounded in the disclosure of Grove.
With regards to Applicant’s argument that Grove does not teach a configuration such as that described in Applicant’s specification page 5 (Remarks p. 13-14), Examiner notes that it has not been asserted that the disclosure of Grove anticipates every disclosure of Applicant’s specification. Instead, as detailed below, Grove anticipates the claimed invention. Examiner suggests that, if this is Applicant’s asserted point of novelty, that these features be claimed.
With regards to Applicant’s argument that it is unclear to Applicant how the same disclosure in Grove on page 4 lines 33-39 can describe both the pair of functional surfaces for transmitting torque and the separate pair of functional surfaces for allowing slidable relative movement (Remarks p. 14), Examiner notes that even a quick and cursory review of Grove page 4 lines 33-39 shows that Grove is disclosing how the structures of Grove Figs. 3 and 6 move and intermesh. Examiner notes that what Applicant means by “functional surfaces” is unclear and does not reflect claimed scope and appears to thus be irrelevant to the rejection. Nonetheless, Examiner notes that it has not been asserted that both the same surfaces both transmit torque and slide as may also be construed by this unclear argument. With regards to the disclosure of page 4 lines 33-39, such discloses that 14’ comprises radial teeth, 8’ comprises similar radial teeth, the teeth of 14’ and 8’ intermesh to transmit torque; thus, there are surfaces of the teeth capable of use to transmit torque. Grove Figs. 3 and 6 show surfaces of the teeth, which have been labeled in the rejection below similar to the illustrations in the non-final office action dated May 18, 2022 and on pages 20-21 of the final office action dated September 17, 2021. Thus, Grove discloses the slideable relative movement while maintaining ability to transmit torque as well as the limitations of the claims as disclosed in Figs. 3 and 6 and page 4 lines 33-39.
With regards to Applicant’s argument that Grove discloses on page 3 lines 121-128 that the burr or drill can either apply torque or slip and loose frictional driving engagement and is not configured to provide surfaces as claimed (Remarks p. 14-15), Examiner notes that the disclosure of Grove in the paragraph on page 3 lines 74-124 describes another embodiment of Grove which is not cited in the rejection and thus does not appear relevant. Nonetheless, Examiner notes that it has not been asserted that the burr or drill be considered as an entirety but that the variously disclosed surfaces are considered as disclosed surfaces as detailed below and in the non-final office action dated May 18, 2022. Examiner notes that this argument/interpretation could be similarly applied to Applicant’s device, i.e. that it cannot simultaneously apply torque and slip or torque would fail to be applied. As detailed below and in the non-final office action dated May 18, 2022, Grove discloses surfaces that slide relative to one another and other surfaces that apply pressure to one another to transmit torque and, if it did not provide such surfaces, the device would fail to operate as disclosed, e.g. as described on page 4 lines 33-40.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim(s) 21 and 22, the specification appears to lack proper antecedent basis for “at least three separate pairs of interacting surfaces” in lines 2-3, “a second pair of interacting surfaces” in line 4, and “a third pair of interacting surfaces” in line 5 in addition to the surfaces of claim 13. That is, as claimed there are first, second, and third tool segments having the first surfaces, the first and second tool segments having the second surfaces, and the first pair of interacting surfaces, which adds to 8 surfaces in claim 13 and at least three separate pairs of interacting surfaces makes the total number of surfaces claimed 14. Add in the “a second pair of interacting surfaces” in line 4 and “a third pair of interacting surfaces” in line 5 and a total of 18 surfaces are claimed. Eighteen surfaces to not appear to be disclosed, i.e. a total of 7 surfaces for the second tool segment. Instead Fig. 2 shows that the second tool segment comprises surfaces 25, 26, 27, and 28, i.e. a total of 4 surfaces. Further, Applicant’s provided claim mapping maps the same surfaces to multiple claim limitations that are each claimed. Thus, the specification fails to provide proper antecedent basis for “at least three separate pairs of interacting surfaces” in claim 21 lines 2-3 and claim 22 lines 2-3 or the “a second pair of interacting surfaces” in line 4, and “a third pair of interacting surfaces” in line 5 in addition to the surfaces of claim 13. Examiner suggests amending to clarify as detailed in the 112b rejection below.
As to claim(s) 29 and 30, the specification appears to lack proper antecedent basis for “an interacting pair of surfaces” in lines 2-3 and lines 2-3 “suitable for transmitting torque” in lines 8 in addition to the surfaces of claim 13 li. That is, the tool having the first surfaces, the second surfaces, the a first pair of interacting surfaces, and an interacting pair of surfaces suitable for transmitting torque in at a height of the intersection of the longitudinal axis does not appear to be disclosed, i.e. a first pair of interacting surfaces for transmitting torque and an interacting pair of surfaces at a height of the intersection of the longitudinal axis shown in Fig. 2 to be the torque transferring surfaces 18, 28. Further, Applicant’s provided claim mapping maps the same surfaces to multiple claim limitations that are each claimed. Thus, the specification fails to provide proper antecedent basis for “an interacting pair of surfaces” in claim 23 lines 2-3 and claim 24 lines 2-3 “suitable for transmitting torque” in lines 8 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22. Examiner suggests amending to clarify as detailed in the 112b rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least three separate pairs of interacting surface, a second pair of interacting surfaces, and a third pair of interacting surfaces in claim 21 lines 2-5 and claim 22 lines 2-5 in addition to the surfaces of claim 13, and an interacting pair of surfaces in claim 29 lines 2-3 and claim 30 lines 2-3 “suitable for transmitting torque” in lines 8 in addition to the surfaces of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21, 22, 29, and 30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim(s) 21 and 22, “at least three separate pairs of interacting surfaces” in in lines 2-3, “a second pair of interacting surfaces” in line 4, and “a third pair of interacting surfaces” in line 5 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22. That is, as claimed there are the first, second, and third tool segments having the first surfaces, the first and second tool segments having the second surfaces, and the first pair of interacting surfaces, which adds to 8 surfaces in claim 13 and at least three separate pairs of interacting surfaces makes the total number of surfaces claimed 14. Add in the “a second pair of interacting surfaces” in line 4 and “a third pair of interacting surfaces” in line 5 and a total of 18 surfaces are claimed. Eighteen surfaces to not appear to be disclosed, i.e. a total of 7 surfaces for the second tool segment. Instead Fig. 2 shows that the second tool segment comprises surfaces 25, 26, 27, and 28, i.e. a total of 4 surfaces. Thus, “at least three separate pairs of interacting surfaces” in claim 21 lines 2-3 and claim 22 lines 2-3 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22 constitutes new matter as does the “a second pair of interacting surfaces” in line 4, and “a third pair of interacting surfaces” in line 5. Examiner suggests amending to clarify as detailed in the 112b rejection below.
As to claim(s) 29 and 30, “an interacting pair of surfaces” in lines 2-3 and lines 2-3 “suitable for transmitting torque” in lines 8 in addition to the surfaces of claim 13 appears to be new matter. That is, the tool having the first surfaces, the second surfaces, the a first pair of interacting surfaces, and an interacting pair of surfaces at a height of the intersection of the longitudinal axis does not appear to be disclosed, i.e. a first pair of interacting surfaces for transmitting torque and an interacting pair of surfaces at a height of the intersection of the longitudinal axis shown in Fig. 2 to be the torque transferring surfaces 18, 28. Further, Applicant’s provided claim mapping maps the same surfaces to multiple claim limitations that are each claimed. Thus, “an interacting pair of surfaces” in claim 23 lines 2-3 and claim 24 lines 2-3 “suitable for transmitting torque” in lines 8 in addition to the surfaces of claim 13 lines 5, 6, 14, 16, 20, and 21-22 constitute new matter. Examiner suggests amending to clarify as detailed in the 112b rejection below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17, 18, 21, 22, and 29-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 17 and 18 is/are unclear with regards to the surfaces of at least one pair of interacting surfaces in lines 1-3 and to which of the many surfaces of claim 13 ‘the surfaces’ is intended to refer as well as at least one pair of interacting surfaces that, as claimed, are in addition to the many surfaces of claim 13, but which closely resembles the ‘first pair of interacting surfaces’ of claim 13 line 31 but are disclosed to be hexagonal on specification page 17 in the first full paragraph, and to which axis of claim 13 ‘the respective longitudinal axis’ is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “wherein  first surfaces of the insertion section and the third tool segment each 
Claim(s) 21 and 22 is/are unclear with regards to “at least three separate pairs of interacting surfaces” in lines 2-3, “a second pair of interacting surfaces” in line 4, and “a third pair of interacting surfaces” in line 5 that are in addition to the first surface (15) of the third tool segment (30) of claim 13 line 2, the first surface (25) of the insertion section (24) of claim 13 line 17, the second surface of the first elongated tool segment of claim 13 line 8, and the second surface of the insertion section of claim 13 line 19 and where such are shown or disclosed in addition to those of claim 13 or how such can be construed to be in reference to those of clam 13 using different limitations and if such are intended to be in reference to those of claim 13, how claims 21 and 22 lines 1-6 are considered further limiting. This is particularly unclear as the claim is written that these pairs are in addition to those of claim 13, but the same element numbers are provided within Applicant’s claim mapping for multiple structures, which is improper. Examiner is interpreting this as referring to those of claim 13, and suggests amending to clarify as “wherein the 
Claim(s) 29 and 30 is/are unclear with regards to “an interacting pair of surfaces” in line 1 and line 1 in addition to the many surfaces of claim 13 and where such are shown or disclosed in addition to those of claim 13 or how such can be construed to be in reference to those of clam 13 and if such are intended to be in reference to those of claim 13, how claims 29 and 30 lines 1-5 are considered further limiting. This is particularly unclear as the claim is written that these pairs are in addition to those of claim 13, but the same element numbers are provided. Examiner is interpreting this as referring to those of claim 13, and suggests amending to clarify as “wherein a second pair of interacting surfaces is arranged at [[the]]a height of [[the]]an intersection of the first longitudinal axis and the second longitudinal axis, said [[pair]]second pair of interacting surfaces comprising a third surface of the insertion section that faces outwards relative to the second longitudinal axis and a third surface of the receiving area that faces inwards relative to the first longitudinal axis, and thesecond pair of interacting surfaces is for slidable relative movement therebetween while maintaining the ability of the first pair of interacting surfaces to transmit torque.”.
Claim(s) 31 is/are unclear with regards to first tool segment in line 1 comprising a surface of a third tool segment in line 6 and the scope of claim 31 and the lack of distinction between the preamble and the body of the claim. Examiner is interpreting this as referring to a tool with a first and third segment and suggests amending to clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-18 and 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grove (US 1,677,337).
The claimed phrase “form” or “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 13, Grove discloses a tool (Figs. 3, 4, and 6) capable of use for producing a recess in bone tissue for an implant (page 1 lines 1-5, page 2 lines 28-29), said tool comprising: a first elongated tool segment (3, 37, 6, Figs. 3 and 6) with a first longitudinal axis (vertical as shown in Fig. 3), a first surface (see illustration of Fig. 3) facing outwards relative to the first longitudinal axis (Fig. 3), and a receiving area (hollow portion of 3 shown holding 14’, 37, 8, 7, and a portion of 6 in Fig. 3), said receiving area having a second surface (inner surfaces of 3 and 37, Fig. 3) facing inwards relative to the first longitudinal axis (Fig. 3); a second elongated tool segment (5, 7, 8, Figs. 3 and 6) with a second longitudinal axis (along the longest dimension of 7 as shown in Fig. 3, see illustration of Fig. 3) and an insertion section (8), said insertion section having, about the second longitudinal axis, a first surface (lower surfaces of 8 as shown in Figs. 3 and 6 that interengage with the first surfaces of the third tool segment of the first tool segment, see illustration of Fig. 6, Figs. 3 and 6, i.e. the surfaces of 8 that extend transversely to the second longitudinal axis) facing outwards relative to the second longitudinal axis (Figs. 3 and 6) and a second surface (radially outward facing surfaces of each of portions 9 of the insertion portion, see illustration of Figs. 3 and 6, i.e. the circumferential surface of 8), said insertion section second surface interacting with the second surface of the first tool segment (Figs. 3 and 6, page 4 lines 33-39), a third tool segment (14’, 23’, see illustrations of Fig. 6) with a first surface (see illustrations of Fig. 6, i.e. upper surfaces of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6 i.e. the surfaces of 14’ that extend transversely to the second longitudinal axis) facing outwards relative to the first longitudinal axis (Figs. 3 and 6); wherein said insertion section is able to be inserted into the receiving area (Fig. 3) and capable of being received radially offset to the first longitudinal axis (Fig. 3) between the second surface of the first elongated tool segment and the first surface of the third tool segment (shown for the first surfaces on the left hand side of the first longitudinal axis in Fig. 3, Figs. 3 and 6), said insertion section first surface interacting with the first surface of the third tool segment (Figs. 3 and 6, page 4 lines 33-39); wherein the first longitudinal axis and the second longitudinal axis intersect (see illustration of Fig. 3 where the dashed lines intersect, Figs. 3 and 6); and wherein a first pair of interacting surfaces (see illustration of Fig. 6 and partial Fig. 6, Fig. 6, i.e. the surfaces of 8 that extend generally parallel to the second longitudinal axis) is engaged with one another for transmitting torque (Figs. 3 and 6, page 4 lines 33-39), and the interaction between the first surface of the third tool segment and the first surface of the insertion section or the interaction between the second surface of the first tool segment and the second surface of the insertion section allows a slidable relative movement therebetween (Figs. 3 and 6, page 2 lines 121-124, page 4 lines 33-39) while maintaining an ability of the first pair of interacting surfaces to transmit torque (Figs. 3 and 6, page 4 lines 33-39).
As to claim 14, Grove discloses that the first surface of the third tool segment is formed by a projection (enlarged portion of 14’ as shown in Figs. 3 and 6) in the receiving area (Fig. 3), said projection preferably being conical or cylindrical (Figs. 3 and 6, page 4 lines 33-39). 
As to claims 15 and 16, Grove discloses that the first pair of interacting surfaces capable of use for the transmission of torque is engaged with a form-fit (Figs. 3 and 6, page 4 lines 33-39).
As to claims 17 and 18, Grove discloses that cross-sections of the first surfaces of the insertion section and the third tool segment each have a substantially circular circumference (Fig. 6).
As to claims 21 and 22, Grove discloses that the first tool segment and the second tool segment comprise at least three separate pairs of interacting surfaces (Figs. 3 and 6), wherein a second pair of interacting (Figs. 3 and 6) surfaces permits a relative movement therebetween (Fig. 3), a third pair of interacting surfaces supports the insertion section in the receiving area (Figs. 3 and 6), and the torque can be transmitted between the first and the second tool segments by the first pair of interacting surfaces (Figs. 3 and 6).
As to claims 23 and 24, Grove discloses that the first surface of the third tool segment is exchangeable (by unthreading 37 from 3, Figs. 3 and 6, page 4 lines 49-52). 
As to claims 25 and 26, Grove discloses that at least one of the tool segments comprises at least one cutting element (5) on an outward facing circumferential surface (Fig. 3, page 3 lines 110-125). 
As to claims 27 and 28, Grove discloses that the receiving area of the first tool segment comprises a holding surface (surface of bushing 6) which is formed by a cross- sectional extension within the receiving area (Fig. 3) and on which a corresponding cross-sectional extension of the insertion section is supported in an inserted state such that the second tool segment is held in the first tool segment (Fig. 3, page 2 lines 121-127). 
As to claims 29 and 30, Grove discloses an interacting pair of surfaces is arranged at a height of an intersection of the first longitudinal axis and the second longitudinal axis (Fig. 3), said pair comprising a surface of the insertion section that faces outwards relative to the second longitudinal axis (Fig. 3) and a surface of the receiving area that faces inwards relative to the first longitudinal axis(Fig. 3), and the interacting pair of surfaces is preferably suitable for transmitting torque (Figs. 3 and 6, page 4 lines 33-39).


    PNG
    media_image1.png
    1134
    1269
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    870
    1170
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    835
    1239
    media_image3.png
    Greyscale


As to claim 31, Grove discloses a first tool segment (3, 37, 6, Figs. 3 and 6) comprising a longitudinal axis (vertical as shown in Fig. 3), about which a receiving area (hollow portion of 3 shown holding 14’, 37, 8, 7, and a portion of 6 in Fig. 3) capable of use for insertion of a second tool segment (5, 7, 8, Figs. 3 and 6) is formed (Fig. 3), said receiving area comprising an opening (Fig. 3), a surface (inner surface of 3, Fig. 3) facing inwards relative to the longitudinal axis (Fig. 3), and an end face (upper face of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6) formed at least in sections by a surface (upper surface of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6) of a third tool segment (14’, 23’, see illustrations of Fig. 6) said surface facing outwards relative to the longitudinal axis (Figs. 3 and 6), wherein one of the surfaces is provided capable of use for the transmission of torque to the second tool segment (Figs. 3 and 6, page 4 lines 33-39) and at least one other surface is capable of allowing a slideable relative movement to the second tool segment (Figs. 3 and 6, page 2 lines 121-124, page 4 lines 33-39) while maintaining an ability of the one surface to transmit torque (Figs. 3 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove.
As to claim 33, Grove discloses the invention of claim 13 but is silent to the first elongated tool segment and the third tool segment are configured as one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that first tool segment 37 and third tool segment 14’ are capable of being one piece, since forming in one piece an article which has formerly been constructed as an integral structure involves only routine skill in the art. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775